Stephens, J.,
dissenting.
In the judgment of reversal I concurred dubitante. On motion for rehearing the cases of Ga. Ry. & M. Co. v. Norris, 135 Ga. 838 (70 S. E, 793), A. & W. P. R, Co. v. Hudson, 123 Ga. 108 (51 S. E. 29), Loveless v. Standard Gold Mining Co., 116 Ga. 427 (42 S. E. 741, 59 L. R. A. 596), and Mitchell y. Schofield’s Sons Co., supra, were brought to my attention. After a consideration of the same I am of the opinion that the questions of negligence were, under the evidence, matters entirely for the jury. I think a rehearing should be granted, and that the judgment should be affirmed instead of reversed.